Citation Nr: 0718540	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  04-14 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder before January 23, 2007, and 
an initial rating higher than 70 percent from January 23, 
2007. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1969 to November 1973.

The matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In November 2006, the Board remanded the appeal for further 
evidentiary development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directives is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In a rating decision in March 2007, the RO increased the 
rating for post-traumatic stress disorder to 70 percent, 
effective January 23, 2007. 


FINDING OF FACT

Before January 23, 2007, the symptoms of post-traumatic 
stress disorder did not produce occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, under either 
the General Rating Formula for Mental Disorders or the 
symptoms associated with the diagnosis of post-traumatic 
stress disorder under DSM-IV; from January 23, 2007, symptoms 
of post-traumatic stress disorder do not produce total 
occupational and social impairment under either the General 
Rating Formula for Mental Disorders or the symptoms 
associated with the diagnosis of post-traumatic stress 
disorder under DSM-IV.  




CONCLUSION OF LAW

The schedular criteria for an initial rating higher than 50 
percent before January 23, 2007, and the schedular criteria 
for an initial rating higher than 70 percent from January 23, 
2007, for post-traumatic stress disorder have not been met. 
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  



The RO provided the veteran with content-complying VCAA 
notice on the underlying claim of service connection for 
post-traumatic stress disorder.  Where, as here, service 
connection has been granted and an initial disability rating 
has been assigned, the claim of service connection has been 
more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for a higher rating.  
Dingess, 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran has been afforded two VA 
examinations and the RO has obtained relevant VA medical 
records.  As there is no indication of the existence of 
additional evidence to substantiate the current claim, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

On VA psychiatric examination in June 2002, the veteran's 
primary psychiatric symptoms were insomnia, nightmares, and 
depression, which was not so severe as to preclude working.  
He denied suicidal attempts, but not ideation.  The veteran 
described himself as a loner, and he indicated that he had 
few leisure activities.  According to the veteran he was 
working and he was now married for 28 years and he had two 
adult daughters and two grandchildren, whom he expressed 
affection for. 

On mental status examination, the examiner described the 
veteran as alert and oriented.  The examiner noted that the 
veteran's personal hygiene was good.  The veteran complained 
of anxiety, attention problems, some obsessive-compulsive 
behavior, and panic attacks about twice a week, mostly at 
work.  The examiner reported that the veteran had immediate 
recall of 4 of 4 items and he remembered 3 of 4 items after 6 
minutes.  The examiner described the veteran's speech as 
rather slow and soft.  For symptoms of post-traumatic stress 
disorder, the veteran complained of flashbacks, nightmares, 
avoidance of war movies, and hyperarousal, which the examiner 
characterized as mild to moderate.  The diagnoses were 
moderate depressive disorder, mild post-traumatic stress 
disorder, and panic disorder without agoraphobia.  The Global 
Assessment of Functioning score for post-traumatic stress 
disorder alone was 65, which dropped to 48 when combined with 
the depressive disorder and panic disorder.  The examiner 
stated the three disorders were correlated and that the 
symptoms could not be reliably separated.  

In a statement, dated in July 2003, the veteran's spouse 
described marital difficulties caused by the veteran's post-
traumatic stress disorder.  She stated that the veteran was 
working hard to keep his job, but with his sleep disorder he 
missed work and he had trouble concentrating.  

In a statement in February 2006, the veteran stated that he 
lost his last job because of a lack of concentration due to 
post-traumatic stress disorder and he had to find a new job. 

VA records shown that in December 2006 and January 2007 the 
veteran was seen twice as an outpatient because of symptoms 
of sleep disturbance and the inability to concentrate, for 
which he had lost two to three weeks of work at his current 
job. 

On VA psychiatric examination in January 2007, the veteran 
stated that he was on medication, which was not working well.  
He complained of depression everyday and a restricted social 
life.  There was no change in his marital status. 



On mental status evaluation, the examiner described the 
veteran as not appropriately dressed and he appeared 
lethargic and apathetic.  His speech as mumbled and slow.  
Affect was blunted.  He was easily distracted and he had a 
short attention span.  He was oriented.  Paucity of ideas and 
suicidal ideation were reported.  Judgment and insight were 
poor.  Insomnia was reported as were hallucinations.  Angry 
and irritable outbursts were reported.  The veteran was 
reported to have panic attacks that occurred 2 to 3 times a 
month.  Remote memory was mildly impaired but otherwise 
memory was intact.  Impulse control was fair.  

For symptoms of post-traumatic stress disorder, the veteran 
complained of sleep disturbance, anger, irritable outbursts, 
concentration problems, hypervigilance, and startle reaction.  

The examiner reported that the veteran was currently employed 
for about one to two years, but he had lost three weeks of 
work because of difficulty concentrating due to sleep 
disturbance.  Employment history included the inability to 
maintain stable employment due to symptoms of post-traumatic 
stress disorder.  The problems related to occupational 
functioning were decreased concentration, difficulty 
following instructions, increased absenteeism, and increased 
tardiness. 

The diagnoses were severe major depression, moderate to 
severe post-traumatic stress disorder, dysthymic disorder, 
cognitive disorder, and panic disorder without agoraphobia.  
The Global Assessment of Functioning score was 40. 

The examiner commented that since the last examination by VA 
the veteran had experienced a decreased in the quality of his 
life with seriously impaired social and occupational 
functioning and there was total occupational and social 
impairment.  

Law and Regulations

A disability rating is based upon the average impairment of 
earning capacity as determined by VA's Schedule for Rating 
Disabilities. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Post-traumatic stress disorder is rated under Diagnostic Code 
(DC) 9411 under the General Rating Formula for Mental 
Disorders.

The criteria for the next higher rating above 50 percent, 
that is, a 70 percent rating, for post-traumatic stress 
disorder under the General Rating Formula for Mental 
Disorders are: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The criteria for the next higher rating above 70 percent, 
that is, a 100 percent rating, under the General Rating 
Formula for Mental Disorders are total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance and 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The Global Assessment of Function (GAF) scale reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health- illness. GAF scores 
ranging from 31 to 40 reflect major impairment in several 
areas, such as work, family relationships, judgment, 
thinking, and mood (e.g., avoids friends, neglects family, 
and is unable to work).  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g. suicidal ideation or severe 
obsessional rituals), or any other serious impairment in 
social or occupational functioning.  GAF scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).

Analysis 

As for a rating higher than 50 percent, before January 23, 
2007, based on the findings of the report of VA examination 
in June 2002, there was no evidence of the criteria for a 70 
percent rating under DC 9411, such as obsessional rituals; 
illogical speech; near- continuous panic, affecting the 
ability to function independently, appropriately and 
effectively; spatial disorientation; or neglect of personal 
appearance and hygiene.  And there was no evidence of 
impaired impulse control, such as unprovoked irritability 
with periods of violence.  While the veteran described panic 
attacks, mostly at work, which was evidence of difficulty in 
adapting to work, he was working.  And while the veteran was 
social isolated he did maintain an effective relationship 
with his spouse of 28 years and with his daughters and 
grandchildren.  

In the absence of symptoms meeting the criteria for a 70 
percent rating under DC 9411, a rating higher than 50 percent 
before January 23, 2007, was not warranted.

As for the symptoms of post-traumatic stress disorder 
associated with the diagnosis in DSM-IV, but not listed in 
Diagnostic Code 9411, the veteran complained of flashbacks, 
nightmares, avoidance of war movies, and hyperarousal, which 
the examiner characterized as mild to moderate.  The severity 
of these symptoms did not more nearly approximate or equate 
to the level of occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood required for a 70 percent rating. 

As for a rating higher than 70 percent from January 23, 2007, 
while the VA examiner commented that since the veteran's last 
examination by VA he had experienced a decreased in the 
quality of his life with seriously impaired social and 
occupational functioning and there was total occupational and 
social impairment, the criteria under DC 9411 for a 100 
percent rating with total occupational and social impairment 
are symptoms such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance and minimal personal 
hygiene), disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, which 
have not been demonstrated.  And the symptoms of post-
traumatic stress disorder not included in the rating criteria 
also do not more nearly approximate or equate to the criteria 
of gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance and minimal personal hygiene), 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b)


ORDER

An initial rating higher than 50 percent for post-traumatic 
stress disorder before January 23, 2007, and an initial 
rating higher than 70 percent from January 23, 2007, is 
denied. 

____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


